Citation Nr: 0006675	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-03 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected sickle cell anemia, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected anxiety neurosis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.  

These matters came to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the claims for increased ratings for sickle cell 
anemia and anxiety neurosis, as well as the claim for a total 
rating based on individual unemployability.  A notice of 
disagreement was submitted in September 1996.  A statement of 
the case was issued in January 1997, and a substantive appeal 
was filed that February.  


REMAND

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims. 

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference to.  Littke v. 
Derwinski 1 Vet. App. 90 (1990).  In this regard, it is noted 
that in the application the veteran completed for his claim 
of entitlement to a total rating based on unemployability, he 
indicated that he was hospitalized in February 1996 in the 
Albany VA Medical Center.  The records regarding that 
hospitalization are not associated with the claims folder.  
There is a reference to his hospitalization that year in the 
June 1996 VA examination report, and the examiner makes 
reference to a heart murmur.  Further details or other 
conditions were not mentioned.  Therefore, the report and any 
other pertinent medical records should be secured and 
associated with the claims folder.  The Board notes that 
outpatient records beginning in June 1995 were requested, but 
not inpatient records.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected sickle cell anemia and anxiety 
disorder, particularly the report of 
hospitalization for February 1996.  Non-
VA records should be obtained upon 
securing the proper authorization.  After 
the RO secures all the requested records, 
they should be associated with the claims 
folder. 

2.  The veteran should be afforded VA 
examinations to determine the severity of 
his anxiety neurosis and distinguish the 
effect of that mental disorder from his 
diagnosed drug and alcohol abuse.  The 
1996 examination assigned a GAF of 57, 
but it is not clear whether that included 
the service-connected mental disorder and 
the substance abuse disorders.

The veteran should also be examined to 
determine the current severity of his 
sickle cell disease.  The examiner should 
state whether there are repeated painful 
crises, occurring in skin, joints, bones, 
or any major organs caused by hemolysis 
and sickling of red blood cells, with 
anemia, thrombosis, and infarction, with 
symptoms precluding light manual labor 
(100 percent); or whether there are 
painful crises several times a year, or 
symptoms precluding other than light 
manual labor (60 percent).

3.  The RO should adjudicate the claims 
of entitlement to increased evaluations 
for service-connected sickle cell anemia 
and anxiety disorder, as well as the 
claim of individual unemployability.  If 
any determination remains adverse to the 
veteran, he and his attorney should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his attorney 
should be afforded the applicable time 
to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

